DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I encompassing claims 1-13 and 20 in the reply filed on 9/21/2022 is acknowledged.  After amendment by applicant, the requirement for restriction is withdrawn and group II encompassing claims 14, 17, and 19 is reinstated.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0003] the phrase “(i.e. air)..” contains an extraneous period which should be removed. In paragraph [0057] the phrase “Likewise, the balancing magnet 256 could be…” should read “Likewise, the balancing magnet 228 could be…”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 4,896,754 to Carlson et al. (hereinafter Carlson).

    PNG
    media_image1.png
    579
    812
    media_image1.png
    Greyscale

Regarding claim 1, Carlson teaches a magnetic coupling assembly (Column 6, lines 30-33), comprising: 
a drive shaft (FIG. 1, 30) rotatable on a drive axis (see annotated FIG. 5); 
a driven shaft (FIG. 1, 32) rotatable on the drive axis; 
a drive magnet assembly (FIG. 7-8, 44, 98) coupled to the drive shaft and rotatable therewith, the drive magnet assembly comprising a first balancing magnet (FIG. 8, 98) positioned on the drive axis, and a drive magnet (FIG. 8 ,44) coaxially positioned with the first balancing magnet; and 
a driven magnet assembly (FIG. 7, 46, 96) coupled to the driven shaft and rotatable therewith, the driven magnet assembly comprising a second balancing magnet (FIG. 7, 96) positioned on the drive axis, and a driven magnet (FIG. 7, 46) coaxially positioned with the second balancing magnet, wherein: 
the drive magnet assembly is spaced from the driven magnet assembly by an axial gap (FIG. 7, 34), with the first balancing magnet facing the second balancing magnet across the axial gap (Column 10, lines 64-68 and Column 11, lines 1-14), and the drive magnet facing the driven magnet across the axial gap; 
the drive magnet and the driven magnet are configured to drive rotation of the driven magnet in response to rotation of the drive magnet (Column 7, lines 55-62), and to generate a tangential drive force (see annotated FIG. 5) and an axial attractive force (Column 7, lines 55-59) between the drive magnet and the driven magnet; and 
the first balancing magnet and the second balancing magnet are configured to generate an axial repulsive force (facing N-N poles as in fig. 7) between the first balancing magnet and the second balancing magnet that counterbalances the axial attractive force (Column 11, lines 6-9).
Regarding claim 4, Carlson teaches the magnetic coupling assembly of claim 1, comprising a casing enclosing the driven magnet assembly (FIG. 7, 18).
Regarding claim 5, Carlson teaches the magnetic coupling assembly of claim 4, wherein the casing (18) is configured to fluidly isolate the driven magnet assembly from an ambient outside of the casing (FIG. 1, 27; Column 7, lines 1-8).
Regarding claim 7, Carlson teaches the magnetic coupling assembly of claim 1, wherein the first balancing magnet comprises a first inside face (FIG. 8, 98) and has a first polarity at the first inside face, the second balancing magnet comprises a second inside face (FIG. 7, 96) facing the first inside face across the axial gap (FIG. 7) and has a second polarity at the second inside face, and the first polarity and the second polarity are the same (Column 11, lines 3-9).
Regarding claim 8, Carlson teaches the magnetic coupling assembly of claim 1, wherein the drive magnet and the driven magnet comprise the following configuration of the drive magnet comprising a plurality of drive magnets circumferentially spaced from each other (fig. 8) about the drive axis and surrounding the first balancing magnet (FIG. 5, 44), and the driven magnet comprising a plurality of driven magnets circumferentially spaced from each other about the drive axis and surrounding the second balancing magnet (FIG. 5, 46).

    PNG
    media_image1.png
    579
    812
    media_image1.png
    Greyscale

Regarding claim 14, Carlson teaches a method for operating a magnetic coupling assembly (Column 6, lines 30-33), the method comprising: 
providing the magnetic coupling assembly with: a drive shaft (FIG. 1, 30) rotatable on a drive axis (see annotated FIG. 5); a driven shaft (FIG. 1, 32) rotatable on the drive axis; a drive magnet assembly (FIG. 8, 44, 98) coupled to the drive shaft and rotatable therewith, the drive magnet assembly comprising a first balancing magnet (FIG. 8, 98) positioned on the drive axis, and a drive magnet (FIG. 8, 44) coaxially positioned with the first balancing magnet; and a driven magnet assembly (FIG. 7, 46, 96) coupled to the driven shaft and rotatable therewith, the driven magnet assembly comprising a second balancing magnet (FIG. 7, 96) positioned on the drive axis, and a driven magnet (FIG. 7, 46) coaxially positioned with the second balancing magnet, wherein the drive magnet assembly is spaced from the driven magnet assembly by an axial gap (FIG. 7, 34), with the first balancing magnet facing the second balancing magnet across the axial gap (FIG. 1), and the drive magnet facing the driven magnet across the axial gap (FIG. 1), and the drive magnet assembly and the driven magnet assembly are coupled by a magnetic coupling (Column 7, lines 55-62) and configured to generate a tangential drive force (see annotated FIG. 5) and an axial attractive force (Column 7, lines 55-59) across the axial gap; rotating the drive magnet assembly about the drive axis to drive rotation of the driven magnet assembly about the drive axis via the magnetic coupling (Column 7, lines 55-62); and counterbalancing the axial attractive force by generating an axial repulsive force (Column 11, lines 6-9) between first balancing magnet and the second balancing magnet.
Regarding claim 17, Carlson teaches the method of claim 14, wherein the drive magnet assembly and the driven magnet assembly comprising the following configuration of the drive magnet assembly comprising a plurality of drive magnets circumferentially spaced from each other about the drive axis (FIG. 5, 44), and the driven magnet assembly comprising a plurality of driven magnets circumferentially spaced from each other about the drive axis (FIG. 5, 46) and facing the plurality of drive magnets across the axial gap.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of U.S. Patent Application Publication No. 2015/0162799 to Ilan et al. (hereinafter Ilan).
Regarding claim 2, Carlson teaches the magnetic coupling assembly of claim 1, comprising a structural boundary disposed in the axial gap between the drive magnet assembly and the driven magnet assembly (FIG. 1, 34).
Carlson does not teach the structural boundary being composed of an electrically insulating material.
However, Ilan teaches an electrically insulating material between two magnetically coupled materials (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic coupling assembly of Carlson with the electrically insulating material of Ilan since the material allows sealing a volume while suppressing the flow of eddy currents, avoiding power losses and improving the efficiency of the magnetic coupling.
Regarding claim 3, Carlson teaches the magnetic coupling assembly of claim 2.
Carlson does not teach the electrically insulating material being a liquid crystal polymer.
However, Ilan teaches an electrically insulating material between two magnetically coupled materials that is a liquid crystal polymer (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic coupling assembly of Carlson with the liquid crystal polymer insulating layer of Ilan since the material allows sealing a volume while suppressing the flow of eddy currents, avoiding power losses and improving the efficiency of the magnetic coupling.
Regarding claim 6, Carlson teaches the magnetic coupling assembly of claim 4, wherein the casing comprises a structural boundary disposed in the axial gap between the drive magnet assembly and the magnet assembly (FIG. 1, 34).
Carlson does not teach the structural boundary being composed of an electrically insulating material.
However, Ilan teaches an electrically insulating material between two magnetically coupled materials (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic coupling assembly of Carlson with the electrically insulating material of Ilan since the material allows sealing a volume while suppressing the flow of eddy currents, avoiding power losses and improving the efficiency of the magnetic coupling.
Regarding claim 19, Carlson teaches the method of claim 14, comprising inserting a structural boundary (FIG. 1, 34) in the axial gap between the drive magnet assembly and the driven magnet assembly.
Carlson does not teach the structural boundary being composed of an electrically insulating material.
However, Ilan teaches an electrically insulating material between two magnetically coupled materials (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic coupling assembly of Carlson with the electrically insulating material of Ilan since the material allows sealing a volume while suppressing the flow of eddy currents, avoiding power losses and improving the efficiency of the magnetic coupling.

    PNG
    media_image1.png
    579
    812
    media_image1.png
    Greyscale

Regarding claim 20, Carlson teaches a magnetic coupling assembly (Column 6, lines 30-33), comprising: a drive shaft (FIG. 1, 30) rotatable on a drive axis (see annotated FIG. 5); a driven shaft (FIG. 1, 32) rotatable on the drive axis; a drive magnet assembly (FIG. 8, 44, 98) coupled to the drive shaft and rotatable therewith; a driven magnet assembly (FIG. 7, 46, 96) coupled to the driven shaft and rotatable therewith, wherein: the drive magnet assembly is spaced from the driven magnet assembly by a gap (FIG. 7, 34); and the drive magnet assembly and the driven magnet assembly are configured to drive rotation of the driven magnet assembly in response to rotation of the drive magnet assembly (Column 7, lines 55-62); and a structural boundary (FIG. 1, 34) disposed in the gap between the drive magnet assembly and the driven magnet assembly.
	Carlson does not teach the structural boundary being composed of a liquid crystal polymer.
	However, Ilan teaches a structural boundary between two magnetically coupled materials that is a liquid crystal polymer (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic coupling assembly of Carlson with the liquid crystal polymer structural boundary of Ilan since the material allows sealing a volume while suppressing the flow of eddy currents, avoiding power losses and improving the efficiency of the magnetic coupling.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of U.S. Patent No. 6,520,754 to Randolphi.
Regarding claim 9, Carlson teaches the magnetic coupling assembly of claim 1.
Carlson does not teach a pump rotor communicating with the driven shaft and rotatable therewith.
However, Randolphi teaches a pump rotor (FIG. 5, 40) communicating with the driven shaft (FIG. 5, 18) of a magnetic coupling assembly (Column 2, lines 59-67 and Column 3, lines 1-19) and rotatable therewith.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the magnetic coupling assembly of Carlson in the pump rotor of Randolphi to provide the benefits of the improved magnetic coupling structure of Carlson into the pump of Randolphi.
Regarding claim 10, Carlson in view of Randolphi teaches the magnetic coupling assembly of claim 9 wherein Randolphi further teaches the pump rotor comprising a gear (FIG. 1, 40, 50).
Regarding claim 11, Carlson teaches the magnetic coupling assembly of claim 1.
Carlson does not teach a pump assembly comprising: a pump head comprising a fluid inlet and a fluid outlet; and a pumping stage disposed in the pump head and communicating with the fluid inlet and the fluid outlet, the pumping stage comprising a pump rotor communicating with the driven shaft and rotatable therewith, wherein rotation of the drive shaft drives rotation of the pump rotor via the magnetic coupling assembly, and the pumping stage is configured to pump fluid from the fluid inlet to the fluid outlet in response to the rotation of the pump rotor.
However, Randolphi teaches a pump assembly, comprising: a pump head (FIG. 5, 4, 6, 8) comprising a fluid inlet (FIG. 5, 6) and a fluid outlet (FIG. 5, 8); and a pumping stage (FIG. 1) disposed in the pump head and communicating with the fluid inlet and the fluid outlet, the pumping stage comprising a pump rotor communicating with the driven shaft and rotatable therewith (Column 2, lines 53-66), wherein rotation of the drive shaft drives rotation of the pump rotor via the magnetic coupling assembly (Column 3, lines 13-23), and the pumping stage is configured to pump fluid from the fluid inlet to the fluid outlet in response to the rotation of the pump rotor (Column 3, lines 31-62 and Column 4, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the coupling of Carlson in a pump assembly comprising: a pump head comprising a fluid inlet and a fluid outlet; and a pumping stage disposed in the pump head and communicating with the fluid inlet and the fluid outlet, the pumping stage comprising a pump rotor communicating with the driven shaft and rotatable therewith, wherein rotation of the drive shaft drives rotation of the pump rotor via the magnetic coupling assembly, and the pumping stage is configured to pump fluid from the fluid inlet to the fluid outlet in response to the rotation of the pump rotor as taught by Randolphi to provide the benefits of the improved magnetic coupling structure of Carlson into the pump of Randolphi.
Regarding claim 12, Carlson in view of Randolphi teaches the pump assembly of claim 11 wherein Randolphi further teaches the pump rotor comprising an orbital scroll blade (Column 2, lines 19-22; FIG. 1, 40); the pumping stage further comprising a stationary scroll blade (Column 2, lines 19-22; FIG. 1, 16) nested with the orbiting scroll blade; and the orbiting scroll blade is configured to move in an orbiting manner relative to the stationary scroll blade in response to rotation of the driven shaft (Column 3, lines 13-16), to create at least one moving pocket (FIG. 2, D, E, F) between the orbiting scroll blade and the stationary scroll blade effective to pump fluid.
Regarding claim 13, Carlson in view of Randolphi teaches the pump assembly of claim 12 wherein Randolphi further teaches the configuration wherein the pumping stage further comprises a crank (FIG. 1, 42) positioned in eccentric relation to the driven shaft (Column 3, lines 13-14) and configured to move in an orbiting manner in response to the driven shaft (Column 3, lines 13-16), and the orbiting scroll blade is coupled to the crank (FIG. 1, 50; Column 3, lines 13-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 9:30am - 7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.R./Examiner, Art Unit 2832               

                                                                                                                                                                                         /AHMED ELNAKIB/Primary Examiner, Art Unit 2834